Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 12, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00404-CR



                      IN RE KERWIN PENNICK, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               390th District Court
                              Travis County, Texas
                         Trial Court Cause No. 9024023

                         MEMORANDUM OPINION

      On May 1, 2015, relator Kerwin Pennick filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Julie Kocurek, presiding judge of the 390th District Court of Travis County, to rule
on his request to compel the Travis County District Clerk to provide him with trial
records and the cost of such records.
      Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the court of appeals to: (1) writs against a “judge of a
district or county court in the court of appeals district”; and (2) all writs necessary
to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221.
Travis County is not within our appellate district. See Tex. Gov’t Code Ann.
§ 22.201(o) (West. Supp. 2014). Instead, Travis County is within the Third Court
of Appeals district. Id. § 22.201(d). Because Travis County is not in our appellate
district and it is not necessary to enforce this court’s jurisdiction, we have no
authority to issue a writ of mandamus directed at the presiding judge of the 390th
District Court.

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction.


                                                    PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2